 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcept to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorizedin Section 8(a) (3) ofthe said Act.AIR FILTER SALES & SERVICE OF DENVER, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date of posting and must notbe altered,defaced, or covered by any other material.Information regarding the provisions of this notice and compliance with its termsmay be secured from the Regional Office of the National Labor Relations Board,609 Railway Exchange Building,17thand Champa Streets, Denver, Colorado,80202, Telephone No. Keystone 4-4151,Extension 513.Maxam Dayton,Inc.andEva May Secrist,Edna Spitzer,CalliePearl Mills,Lois J. Horne, Edith Norris,Betty J. Freeman,Winifred Ann BaileyCentral States Joint Board,Retail and Department Store Em-ployees, Amalgamated Clothing Workers of America, AFL-CIO; Local 802, Amalgamated Clothing Workers of America,AFL-CIO;and Their Agent,Agnes SmithandEva May Secrist,Edna Spitzer,Callie Pearl Mills,Lois J. Horne, Edith Norris,Betty J. Freeman,Winifred Ann Bailey.Cases Nos. 9-CA-2510-1, 9-CA-2510-2, 9-CA-2510-4, 9-CA-2510-6, 9-CA-2510-7,9-CA-2510-8, 9-CA-2510-9, 9-CB-1022-1, 9-CB-1022-2, 9-CB-1022-4, 9-CB-1022-6, 9-CB-1022-7, 9-CB-1022-8, and 9-CB-1022-9.April 30, 1963DECISION AND ORDEROn February 7, 1963, Trial Examiner Stanley Gilbert issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain un-fair labor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the attachedIntermediate Report.The Trial Examiner also found that the Re-spondents had not engaged in certain other unfair labor practicesalleged in the complaint and recommended dismissal of those allega-tions.Thereafter, the General Counsel filed exceptions to the Inter-mediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report and the entire record in the case, including the142 NLRB No. 39. MAXAM DAYTON, INC.397exceptions and brief, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner except as appears herein.ORDERUpon the entire record in these cases and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. Maxam Dayton, Inc., its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discriminating against any employee because he or she hasfiled charges with the National Labor Relations Board.(b)Threatening to discharge any employee for talking to a rep-resentative of Retail Clerks Union Local 1552, Retail Clerks Inter-national Association, AFL-CIO, or of any other labor organization,except to the extent that discussion may be prohibited by a lawfulno-solicitation rule.(c)Coercively interrogating any employee with respect to his orher activity protected under Section 7 of the Act.(d) In any like or related manner interfering with, restraining,or coercing employees in the exercise of rights guaranteed to themunder Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Winifred Ann Bailey restoration to her former, or asubstantially equivalent, position without prejudice to her seniorityor the rights and privileges she previously enjoyed.(b)Post at its store in Dayton, Ohio, the attached notice marked"Appendix A." 1 Copies of said notice, to be furnished by the Re-gional Director for the Ninth Region, shall, after being duly signedby Maxam's authorized representative, be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto its employees are customarily posted.Reasonable steps shall betaken to insure that said notices are not altered, defaced, or coveredby any other material.(c)Post at the same places, and under the same conditions as setforth in (b) above, and as soon as they are forwarded by the RegionalDirector, copies of the attached notice marked "Appendix B." 2(b)Notify the Regional Director for the Ninth Region, in writing,within 10 days from the date of this Order, what steps have beentaken to comply herewith.i In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order," the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."2 See footnote 1. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Respondents, Central States Joint Board, Retail and De-partment Store Employees, and Local 802, both of AmalgamatedClothing Workers of America, AFL-CIO, their officers, agents, rep-resentatives, successors, and assigns, including the Respondent, AgnesSmith, shall:1.Cease and desist from :(a)Threatening to cause the discharge of any employee of MaxamDayton, Inc., for engaging in any activity protected under Section 7of the Act.(b)Threatening to withhold fair representation from any em-ployee in the unit at Maxam Dayton, Inc., for which they act asbargaining representative, for engaging in activity protected underSection 7 of the Act.(c) In any like or related manner restraining or coercing said em-ployees in the exercise of rights guaranteed in Section 7 of the Act.2.Take the following affirmative action designed to effectuate thepolicies of the Act :(a)Post at their business offices and meeting halls in the vicinityof Dayton, Ohio, the attached notice marked "Appendix B." 3 Copiesof said notice, to be furnished by the Regional Director for the NinthRegion, shall, after being duly signed by authorized representativesof Respondent Unions and by Respondent Smith, be posted by saidRespondents immediately upon receipt thereof, and be maintainedby them for 60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to its members are customarily posted.Reasonable steps shall be taken to insure that said notices are notaltered, defaced, or covered by any other material.(b)Mail to said Regional Director signed copies of Appendix Bfor posting by Maxam Dayton, Inc., at its store in Dayton, Ohio, asprovided herein above.Copies of the said notice, to be furnishedl)y the Regional Director, shall, after being signed as indicated, beforthwith returned to the Regional Director for disposition by him.(c)Notify the Regional Director for the Ninth Region, in writing,within 10 days from the date of this Order, what steps they havetaken to comply herewith'3 See footnote 1.* See footnote 1.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discriminate against any employee because he orshe has filed charges with the National Labor Relations Board. MAXAM DAYTON, INC.399WE WILL NOT threaten to discharge any employee for talking toa representative of Retail Clerks Union Local 1552, Retail ClerksInternational Association, AFL-CIO, or of any other labor or-ganization, except as discussion is prohibited by a lawful no-solicitation rule.WE WILL NOT coercively interrogate any employee with respectto any activity protected under Section 7 of the Act.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of rights guaranteedto them under Section 7 of the Act.WE WILL offer to Winifred Ann Bailey restoration to her formerposition as head cashier, or to a substantially equivalent position,without prejudice to her seniority or the rights and privilegesshe previously enjoyed.MAXAM DAYTON, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employee if presently serv-ing in the Armed Forces of the United States of her right to full rein-statement upon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act of 1948,as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice,Transit Building, Fourth and Vine Streets, Cincinnati, Ohio,45202, Telephone No. Dunbar 1-1420, if they have any question con-cerning this notice or compliance with its provisions.APPENDIX BNOTICE TO ALL MEMBERS OF LOCAL 802, ADIALGAMATED CLOTHINGWORKERS OF AMERICA, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our members that :WE WILL NOT threaten to cause the discharge of any employeeof Maxam Dayton, Inc., for engaging in any activity protectedunder Section 7 of the Act.WE WILL NOT threaten to withhold fair representation from anyemployee in the unit at Maxam Dayton, Inc., for which we are the 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining representative, for engaging in activity protectedunder Section 7 of the Act.WE WILL NOT in any like or related manner restrain or coerceany employee of Maxam Dayton, Inc., in the exercise of the rightsguaranteed them in Section 7 of the Act.CENTRAL STATESJOINT BOARD, RETAILAND DEPARTMENT STORE EMPLOYEES,AMALGAMATED CLOTIING WORKERS OFAMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)LOCAL 802, AMALGAMATED CLOTHINGWORKERS OF AMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Dated----------------By-------------------------------------(AGNES SMITH,Bussneea Representative)NoTE.-We will notify the above-named employee if presently serv-ing in the Armed Forces of the United States of her right to full rein-statement upon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act of 1948,as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Transit Building, Fourth and Vine Streets, Cincinnati, Ohio,45202, Telephone No. Dunbar 1-1420, if they have any question con-cerning this notice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe original charges in Cases Nos. 9-CA-2510-1 and 2510-2 were filed by EvaMay Secrist and Edna Spitzer, respectively, on February 9, 1962.The originalcharge of Callie Pearl Mills in Case 9-CA-2510-4 was filed on February 14, 1962.The original charge of Lois J. Horne in Case No. 9-CA-2510-6 was filed on Febru-ary 15, 1962.The original charge of Edith Norris in Case No. 9-CA-2510-7 wasfiled on February 16, 1962. The original charge of Betty J. Freeman in Case No.9-CA-2510-8 was filed on February 23, 1962. The original charge of WinifredAnn Bailey in Case No. 9-CA-2510-9 was filed on April 4, 1962. The originalcharges in Cases Nos. 9-CB-1022-1 and 1022-2 were filed by Eva May Secristand Edna Spitzer, respectively, on February 9, 1962.The original charge of CalliePearl Mills in Case No. 9-CB-1022-4 was filed on February 14, 1962. The originalcharge of Lois J. Horne in Case No. 9-CB-1022-6 was filed on February 15, 1962.The original charge of Edith Norris in Case No. 9-CB-1022-7 was filed on Febru-ary 16, 1962.The original charge of Betty J. Freeman in Case No. 9-CB-1022-8was filed on February 23, 1962.The original charge of Winifred Ann Bailey in MAXAM DAYTON, INC.401Case No. 9-CB-1022-9 was filed on April 4, 1962.Amended charges were filedinCases Nos. 9-CA-2510-1,2510-2,2510-4, 2510-6,2510-7,and 2510-8, andin Cases Nos. 9-CB-1022-1,1022-2, 1022-4, 1022-6, 1022-7, and 1022-8 by EvaMay Secrist,Callie Pearl Mills, Lois J. Home, Edith Norris, and Betty J. Freeman,respectively,on March 15, 1962.On July 13, 1962, the order consolidating the aforementioned cases and the com-plaint herein were issued.The complaint alleged that Maxam Dayton, Inc., herein-after referred to as Maxam or the Employer, violated Section 8(a)(1), (3), and(4) of the Act and that Central States Joint Board,Retail and Department StoreEmployees,Amalgamated Clothing Workers of America, AFL-CIO, hereinafterreferred to as Central States, and Local 802, Amalgamated Clothing Workers ofAmerica,AFL-CIO,hereinafter referred to as Local 802, violated Section 8(b)(1) (A) and(2) of the Act.Central States and Local 802 are hereinafter referredto collectively as the Clothing Workers. It is also alleged in the complaint thatRespondent Agnes Smith,hereinafter referred to as Smith,acted as agent of allthe other Respondents and that the Clothing Workers committed unfair labor prac-tices by certain acts of said Smith.Maxam, Central States, and Local 802 filed theirrespective answers denying the allegations of unfair labor practices.A hearing was held in Dayton, Ohio,on September 10, 11, 12, 13, and 14, 1962,before Trial Examiner Stanley Gilbert.The Respondents were represented bycounsel and each of the Charging Parties entered her appearance on her own behalf.All parties were given full opportunity to participate in the hearing.Oral argumentwas waived.Briefs on behalf of the General Counsel,ofMaxam,and of Local802 were filed within the time designated therefor.Upon the entire record in the case, and my observation of the witnesses andafter careful consideration of the contentions of the parties, I make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENT EMPLOYERRespondent Employer is,and has been at all times material herein, a corporationduly organized under and existing by virtue of the laws of the Stateof Ohio.Atall times material herein,ithas maintained its principal retail store and place ofbusiness in the city of Dayton,State of Ohio,and is, and has been at all timesmaterial herein,engaged in the operation of said retail department store(the onlystore involved in this proceeding).During the calendar year 1961, a representative period, Respondent Employer, inthe course and conduct of its business operations,sold and distributed products ofa gross value in excess of $500,000.During the same period of time, the RespondentEmployer purchased and received goods valued in excess of $50,000, transported toits place of business in interstate commerce directly from States of the United Statesother than the State of Ohio.As is admitted by all Respondents,Respondent Employer is now, and has beenat all times material herein, an"employer" as defined in Section 2(2) of the Act,engaged in"commerce" and in operations"affecting commerce"as defined in Sec-tion 2(6) and(7) of the Act, respectively.II.THE LABOR ORGANIZATIONS INVOLVED(a)RespondentLocal802 is, and has been at all times material herein,a labororganization within the meaning of Section 2(5) of the Act.(b)Respondent Central States is, and has been at all times material herein, alabor organization within the meaning of Section2(5) of the Act.(c)RetailClerksUnion Local 1552, Retail ClerksInternationalAssociation,AFL-CIO,hereinafter referred to as RetailClerks,is,and has been at all timesmaterial herein, a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESBackground(Prior to September 1961)1Toward the end of 1960,Central States initiated an organizational campaign inMaxam's store.On or about January 4, 1961, according to a stipulation of theparties to this proceeding,Local 802 filed a charge against Maxam(inCase No.9-CA-2249)alleging a violation of Section 8(a) (1) of theAct, whichcharge wasi September 1961 represents a date approximately 6 months prior to the filing of thecharges in this proceeding. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned by Agnes Smith. Shortly thereafter and pursuant thereto, Maxam enteredinto a settlement agreement with the Board providing for the posting of a noticeby Maxam which recited,inter alia:WE WILL NOT threaten our employees with discharge if they solicit forRETAIL AND DEPARTMENT STORE EMPLOYEES, AMALGAMATEDCLOTHING WORKERS OF AMERICA, AFL-CIO, or any other labororganization.WE WILL NOT maintain any rule prohibiting employees from soliciting onbehalf of any labor organization in non-public, non-working areas during theirnon-working time.In late March or early April 1961, the Retail Clerks commenced an attempt toorganize the store.However, on April 10, 1961, Maxam signed a collective-bargaining agreement for a 2-year period with Central States.2On April 11, 1961,the contract was ratified at a general meeting of the employees.On or about April 10, according to a stipulation of the parties to this proceeding,the Retail Clerks filed a petition (in Case No. 9-RC-4456) which was dismissedon or about June 9, 1961, "on the ground of a lack of an appropriate showing ofinterest "Itwas further stipulated that on or about April 26, 1961, the RetailClerks filed a charge (in Case No. 9-CA-2313) against Maxam alleging,inter alia,unlawful aid and assistance to Local 802 and a charge (in Case No. 9-CB-962)against Local 802 alleging a violation of Section 8(b)(1)(A) and (2) of the Act,and that following an investigation the said charges were dismissed on June 9, 1961,"for lack of merit."From uncontradicted testimony as to statements made around the first part ofApril 1961 by Charles Boleman, the then store manager, it appears that the topmanagement of Maxam preferred the Clothing Workers to the Retail Clerks.3Boleman, who had stated to employees that he did not intend to remain in the storeif a union came in, continued as manager only until sometime in August 1961.William Denzer, who entered the employ of Maxam on March 20, 1961, as an as-sistant manager, became manager on August 22, 1961.During the months of Juneand July 1961, Denzer was absent from the store, apparently working in Buffalo,New York.Considerable testimony was adduced with respect to statements made during thebackground period, mainly by Denzer, to show animus on the part of Maxam againstthose employees who supported the Retail Clerks.Following is a review of suchstatements cited in General Counsel's brief.Home testified that in May of 1961 Denzer "come back into our domestics de-partment, Eva Secrist and myself was there, and I don't recall how the subject cameup, but he said that if Retail Clerks didn't come in to, the store the girls that hadbeen fighting to get it in would be going out the front door."While Secrist testifiedthat Denzer made substantially such a statement to Home and herself, she placed theincident early in April (before the contract was signed).Her testimony is asfollows:2 Among those signing on behalf of Central States were Sweitzer and Bailey, stewardsof Local 802, and Ruth Bethel, president of Local 802.D In their brief, counsel for the General 'Counsel accurately summarized certain of thistestimony as follows :...on or about April 1, 1961, . . . Mr. Boleman again called the employees togetherfor a second meeting at which time he informed them that Max Dichter, principalstockholder of Maxam's, had "checked out" the unions in Dayton and found that theAmalgamated Clothing Workers of America, of whom the Respondent Board and Re-spondent Local are subordinate affiliates, was the best union for Maxam's and thatthey were trying to reach an agreement with them.However, they were not as accurate with respect to the following statement contained intheir brief :Early in April of 1961, Boleman Informed Freeman that he was aware of the fact thatshe was having cards signed for the Retail Clerks.He further informed her that "IfI catch you, I will have to fire you and I do not want to do that."The entire sentence in Freeman's testimony of which only a portion is quoted in the brief,reads as follows (Transcript, page 33, lines 7 to 10) :Please don't sell union,or have cards signed on working hours,as you knowif I catchyou,or someone else,I will have to fire you, and that I do not want to do. (Emphasisadded to show portion omitted.) MAXAM DAYTON, INC.403We was in the back with some of the girls and we could hear him talkingrealmad, and I don't know what he was mad about.He came out where wewas at and he looked at Lois Horne and myself and he said, "I am tired ofhearing about this Retail Clerks Union."And he said that we had betterpray that Retail Clerks did get in; if they didn't we would all go out the door.Denzer denied that he ever told Secrist, Horne, or anyone else anything to the effectthat "the girls that were sympathetic with the clerksunionwould go out the frontdoor."It appears from the record and from my observation of him, that Denzer is nor-mally very guarded in carrying out his managerial responsibilities, although he isinclined to act impetuously when provoked into losing his temper.The followingtwo incidents are examples of Denzer's caution.Apparently to show Denzer'sknowledge of her adherence to the Retail Clerks, Secrist testified, without contradic-tion, that in the middle of March 1961,4 she informed Denzer that she was for theRetailClerks and that Denzer responded, "Let your conscience be your guide.America is still free."Apparently to show Denzer's knowledge of Horne's sympathytoward Retail Clerks, she testified, without contradiction, to a coversation she hadwith him on April 15, 1961. She asked his advice about attending a "housewarming"to be given by a fellow employee, Vivian Starling, which was rumored to be a meet-ing for the Retail Clerks.Denzer advised her: "Lois, if you think it is a housewarm-ing and you want to go, you go. If it turns out to be a union meeting and you wantto stay and listen to what they say, that is your right and privilege.This is still afree country."It is noted that in the statement Horne gave to the Board on May 26, 1961, inthe course of its investigation of the charge filed by the Retail Clerks of a violationby Maxam of Section 8(a) (2) of the Act, there is no mention of Denzer's threat towhich Horne and Secrist testified (to get rid of Retail Clerk adherents, if that uniondid not get in) .5General Counsel did not attempt to elicit from Horne any ex-planation for the omission. If Denier had made a threatening statement to Secristand Horne so closely related to the matter under investigation in May of 1961 andsuch a brief time before Horne gave her statement to the Board, I find it reasonableto infer that she would have related it then to the investigator as well as a year laterin connection with this proceeding.In view of this omission in Horne's statement, of the carefully worded statementsSecrist and Home testified that Denzer made to them at very nearly the same time(so inconsistent with the incautious threatening statement), of my evaluation ofSecrist's testimony 6 and my impression of Denzer, I credit his denial. It is notedat this point, as an aid in evaluating Denzer's later conduct, that Starling, who gavethe "housewarming" party rumored to be for the Retail Clerks (with respect towhich Home and Denier testified), is not only still an employee but also receiveda promotion.Dreama Hawk, a former employee who resigned from her job on March 7, 1962,upon Denzer's refusal of her request to be transferred to another department,testified to three conversations she had with Denzer in the jewelry departmentwhere she worked.With respect to the first of these conversations (in the latterpart of April 1961) she testified as follows:Q. (By Mr. GREENE.)And where did this conversation take place?A. At the jewelrydepartment.Q. And who was present?A. Mr. Denzer and I.' This must have occurred in the latter part of March, since Denier did not start to workat Maxam untilMarch 205Apparently Secrist also gave a statement to the Board at that time, but GeneralCounsel refused to comply with the request of counsel for Local 802 to see her statement.Therefore, it is not known whether there was a similaromissionin Secrist's statement.It was not until a subsequent witness was on the stand that the Trial Examiner indicatedthat if similar requests were denied by General Counsel, he would, upon motion therefor,direct General Counsel to permit examination of all pretrial statements of a witness relatingto his testimony, in accordance with Section 102!118 of the Board's Rules and RegulationsCounsel for Local 802 had failed to make such a motion with respect to the witnesseswho had testified prior thereto, including Secrist.9 For the reasons stated hereinbelow, I am not convinced of the accuracyof Secrist'spowers of recollection.712-548--64-vol. 14 2-2 7 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.Will you describe that conversation,please?A. He made the remark that the girls that was for Retail and everything,that he couldn'tget rid of them then,but as soon as they were sure thatAmalgamated was in, that he would get rid of them.Q Did he name who"them" were?A. Yes.He named Eva Secrist, Betty Freeman,Edna Spitzer and Lois.Horne.As to the next two conversations,her testimony is as follows:Q. (By Mr. GREENE.)All right.Now, when was the next time that youspecifically remember such a conversation?A. It was as soon as I got back from vacation in August,in '61.And hemade the remark this one time that Eva, she went by the jewelry departmentgoing to the service desk,and he says,"She is going.We will get rid of her."TRIAL EXAMINER:Who was "she"?Q. (By Mr. GREENE.)Who was present at that conversation?A.Mr. Denzer and I.Q. And where did it take place?A. The jewelry department.Q. And who was it that walked by?A. Eva Secrist.Q.When is the next time you specifically remember such a conversation?'A. I would say it was a week later that Edna Spitzer went by.Q. By where?A. The jewelry department.Q.Who was present?A.Mr. Denzer and I.Q. And what was said on that occasion?A. He made practically the same remark about her, that she was going, too.Although Denzer was not questioned with respect to these specific conversations,I am of the opinion that his denial that he ever told anyone anything to the effectthat "the girls that were sympathetic with the clerks unions would go out the frontdoor" was intended to and did embrace the statements attributed to him by Hawk.I do not credit the above-quoted testimony of Hawk for the following reasons(a) In order to rule upon a motion that the statement given by Hawk on May29, 1961, to the Board in its above-mentioned investigation of the charges filedby the Retail Clerks be turned over to counsel for Respondents for their examina-tion and use, the Trial Examiner read her statement to determine whether therewas anything therein relating to her testimony in this proceeding.There was noreference in her statement to the threat which Hawk testified that Denzer made inthe latter part of April 1961.Although this omission was made evident to counselfor all parties, there was no attempt to elicit an explanation for it from the witness,particularly by the General Counsel.I find it reasonable to infer that,had Deniermade the above-mentioned threat, she would have related it to the Board agent whenhe took her above=mentioned statement the following month in connection with thecharges against Maxam and the Clothing Workers which he was investigating.(b) From my appraisal of Denzer I find it improbable that he would gratuitouslymake such incautious statements to a clerk. In view of his refusal to grant herthe small favor of a transfer to a different department(which prompted her toresign),itdoes not appear that a friendship existed between them which wouldhave prompted him to confide in her a plan to take illegal action against namedemployees when he believed his discriminatory motive would not be challenged orsuspected.There is no apparent explanation of why he would have,on threeseparate occasions,singled out this one clerk in whom to confide his plans tocommit unfair labor practices.There were no accompanying circumstances in-dicated which might have provoked him to forget the caution which,itappears tome, he normally practiced.(c)On the other hand, the record does reveal the possibility of Hawk's biasagainstMaxam because of Denzer's refusal to transfer her to another department(which prompted her to quit her employment).Spitzer testified, without contradiction,that early in April she indicated to Denzer,inHorne's presence, that she hoped the Retail Clerks "get in" "because having beenwith them for four years"she thought"they are a good union,"and that Denzerresponded,"Well, I guess you two girls know what you are doing,but I think you MAXAM DAYTON, INC.405will be sorry later." 7However, Denzer's remark is too ambiguous to establishmore than that he did not think the Retail Clerks was a good choice.The record also contains testimony with respect to incidents during the back-ground period which involved representatives of the Clothing Workers. It is evidentthat as early as the first part of April 1961, Freeman's adherence to the Retail Clerkswas known to representatives of the Clothing Workers (Max Ungar, general or-ganizer of Central States, and Agnes Smith, business agent of Central States).Although counsel for Central States and counsel for Local 802 take the positionthat the two Respondents are separate entities and one is not responsible for the ac-tions of representatives of the other, the inter-relationship between these two is, andhas been, so involved with respect to the organization of the employees of Maxamand their representation that I find that, insofar as this proceeding is concerned, thetwo were, in effect, one.To cite some of the examples of this interrelationship.While it was Central States that organized the store, Local 802 filed an unfair laborpractice charge during the organizational campaign which, however, was signed byAgnes Smith, admittedly an agent of Central States; although Maxam entered intoa contract with Central States, among those signing on the latter's behalf were twostewards and an officer elected by Local 802; the employees became members ofLocal 802 in compliance with the union-security clause of the contract with CentralStates; and stewards of Local 802 serviced the contract (i.e., the handling of griev-ances) in conjunction with Agnes Smith andin some instancesgrievances werehandled by Ungar.Therefore, hereinafter I will not attempt to distinguish betweenCentral States and Local 802, but refer to them as the Clothing Workers.Mills testified that, during the period when the issue was in doubt whether theClothing Workers would succeed in establishing its right to become the bargainingrepresentative, she and Smith had the following conversation. "She was telling meabout the Retail Clerks on days stirring up trouble.And I said, `Well, aren't theyafraid they will be fired,'And she said, 'No, we can't fire them now, but we canlater.' "Smith was not questioned about this incident.Although I credit this testi-mony, I believe the statement was nothing more than an idle threat 8 made duringthe heat of the organizing campaigns.Secrist testified that Agnes Smith made some comment to her about her adherenceto the Retail Clerks on an average of one to three or four times a week starting inearly August 1961 until her discharge on December 28, 1961. She testified as fol-lows as to the first occasion she recalled (early August 1961) when Smith mentioneda Retail Clerks' representative:Well, I recall one she walked up to me between the boys' department anddomestics, and she said, "Eva, I hear that you have been out with Jim Huntleyfor lunch."And she said, "I heard you are also on the payroll, and if I hearof you speaking to one of those guys again I will see to it that you have nojob here."She did not describe any other of the series of conversations with Smith in whichshe testified Smith made some comment about the Retail Clerks.9 Smith deniedhaving any conversations with Secrist about Huntley and the Retail Clerks.Whileshe may have made some "comment" to Secrist about having "lunch with JimHuntley" or with respect to the Retail Clerks, I am not satisfied that Secrist is asufficiently reliable witness to find that Smith threatened Secrist in August with caus-ing her discharge.'°It also appears that during the background period the Clothing Workers' repre-sentatives were aware of Horne's sympathy for the Retail Clerks and that prior toa Denzer testified that he was aware that Spitzer had been amemberof Retail Clerks,because previously both had worked for a drug company whose employees were representedby that union.This was prior to the 6 months period preceding the filingof the originalcharges herein.Except for two instances, neither of which can be related to any of the allegations in thecomplaint with respect to Smith's conduct and in neither instance was the "comment" bySmith of enough significance to merit mention herein.10Among my reasons for feeling that I cannot rely on her testimony are her tendencyto exaggerate, as for example, the frequency with which Smith was supposed to havecommented to her about Huntley or the Retail Clerks (on an average of one to three orfour times a week, although it appears that during the several months over which thisoccurred, Smith was not in Dayton a good part of the time) and her discredited denial ofhaving threatened Denzer or used obscenity in the store in July of 1962. (Her denialwas contradicted by Bailey's testimony.)Other reasons for doubting her credibility areindicated hereinbelow in evaluating other aspects of her testimony. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDSpitzer's discharge they knew Spitzer had formerly been a member of the RetailClerks and suspected that she was sympathetic to that union's cause.The Allegations of Illegal ConductThe complaint contains approximately 20 specific allegations of conduct by Maxamviolative of Section 8 (a)( 1 ) of the Act and approximately 20 allegations of conductattributable to both Central States and Local 802 violative of Section 8 (b) (1) (A)of the Act. In addition,it is alleged that Maxam discharged Spitzer, Secrist, andFreeman and changed the terms and conditions of employment of Norris,Horne,Mills, and Bailey, all in violation of Section 8(a)(3) and (1) of the Act. It isfurther alleged that Maxam's action with respect to Bailey also violated Section 8(a)(4).It is also alleged that Central States and Local 802 caused,or attempted tocause,Maxam to discharge or otherwise discriminate against the above-named em-ployees in violation of Section 8(b)(2) and 8(b)(1)(A) of the Act.In view of the large number of allegations of violations of Section 8(a) (1) and8(b)(1)(A)of the Act and the length of the record,it is difficult to relate, in manyinstances,what portion of the record is relied upon by General Counsel to sustaina particular allegation.Counsel for General Counsel,in presenting their con-tentions in their brief with respect to the alleged discrimination against the sevenabove-named Charging Parties, have referred to testimony regarding various incidentswhich apparently do relate to various of said allegations(without, however, indicat-ing the particular allegations which, they might contend, are sustained thereby).Since General Counsel's contentions with respect to the alleged acts of discrimina-tion are largely predicated on the aforementioned incidents,Iwill dispose of theissues in this proceeding by considering in chronological order the alleged discrimina-tion against each of the Charging Parties in the course of which I will determinewhether I find any incident which General Counsel relates thereto to be violativeof either Section 8(a)(1) or 8(b) (1) (A) .Thereafter,Iwill consider the issuesraised with respect to the allegation of discrimination by the Clothing Workers intheir representation of the Maxam employees and two incidents of interrogationof employees by Denzer.In accordance with contention of the General Counsel that the "background ma-terial is essential to an understanding of the issues in the instant case," Respondents'subsequent conduct is considered in the light of what I have found with respect tothe background period, as well as in the light of other factors which I consider ofmoment.As to Activities of Retail Clerks Subsequent to June 1961There is no evidence in the record that subsequent to the aforementioned dis-missal of its petition and unfair labor practice charges on June 9, 1961,the RetailClerks engaged in any organizational activity with respect to Maxam employeesor that any of said employees engaged in any activity on behalf of the RetailClerks.On the other hand, there is evidence that representatives of the RetailClerks did visit the store and hold conversations with various employees. In anumber of instances employees were admonished by management for conversingwith them and the representatives were told not to "bother" the employees."How-ever, it appears that the representatives were not discussing union matters with theemployees.Also, testimony was introduced apparently to indicate that certain of the em-ployees were suspected of attempting to undermine the Clothing Workers. Secristtestified that, on two occasions in the latter part of 1961 when she requested a trans-fer to another job, Denzer accused her of "snowballing"theClothingWorkers.Secrist testified that Smith used the word"snowball"every time she came into thestore, and that Ungar,in January 1962, stated that he heard she and Horne "werestillsnowballing his union."Spitzer testified that Smith made a remark about"snowballing" the Clothing Workers about 15 times from April to October, 10 of thetimes to her directly.Horne testified that on two occasions in the first part of 1962Smith stated to her that "if you Retail Clerks would quit snowballing the union,"there would be no trouble in the store.Denzer, Smith and Ungar denied everusing or hearing the word(apparently in the context in which it was testified thatitwas used).To give it meaning the term "snowballing"would have to be con-strued as "throwing snowballs" and,from that,attempting to "damage"or "hurt"the Clothing Workers.However,I find, since the metaphor is so unusual and de-pends upon giving a meaning to the word neither in common or local usage (nonen Some of these instances are referredto hereinbelow. MAXAM DAYTON, INC.407of the witnesses appeared to be familiar with it), that it is difficult to believe thatthe three individuals (Denzer, Smith, and Ungar) used the term on such widelyscattered and frequent occasions, if at all.Consequently, I am not of the opinionthat any of the testimony with respect to "snowballing" statements may be reliedupon to indicate suspicion on the part of a representative of any of the Respondentsthat certain of the Charging Parties were working for the Retail Clerks or in opposi-tion to the Clothing Workers.While I do not find that either the Retail Clerks or its sympathizers were engagedin activity on its behalf after June 1961, I do find that there was considerable dis-satisfaction among the employees with respect to the quality of the representationaccorded them by the Clothing Workers and that this dissatisfaction was voiced bya number of the employees. It appears that a good part of the dissatisfactionarose out of the failure of the Clothing Workers to obtain reinstatement for Spitzerand Secrist, the lack of success by the Clothing Workers in processing grievances,and resentment among the stewards toward Agnes Smith.12Discharge of SpitzerSpitzer was discharged on October 12, 1961.There is no conflict in the testi-mony of Spitzer and Denzer, who discharged her, as to the incident of the discharge.Denzer testified that it occurred shortly after a heated conversation he had withanother employee (Arbetus Lambert).He came upon Spitzer who was engagedin conversation with two office girls at the snack bar (which is adjacent to thedepartment to which she was assigned). Seeing her there, Denzer told her that,if that is all she had to do, to "punch out" her timecard.General Counsel contends that Denzer's action was motivated by her adherenceto the Retail Clerks and that for the same reason the Clothing Workers caused, orattempted to cause, Denzer to discharge her.Denzer denied that the ClothingWorkers ever told him that they wanted anyone hired, fired, promoted, demoted,or assigned to another job.Among the circumstances relied upon by General Counsel to prove a discrimina-torymotive for the discharge was an incident to which Spitzer testified as havingoccurred about 3 weeks prior thereto.A representative of the Retail Clerks spoketo her briefly on the selling floor of the store and immediately thereafter James D.Smith, an assistant manager, said to her, "Edna, don't you know that you are notsupposed to speak to the Retail Clerks when they come in the store?" 13 Shortlythereafterwhen she questioned Denzer about Smith's statement, he indicated hisapproval of it.Spitzer further testified that Denzer started to walk away and thenturned and made the further statement, "On the other hand, you might need him[presumably a Retail Clerks representative] later on."General Counsel has notindicatedwhether or not be contends that Denzer's statements to Spitzer were12 For example,Mills, who had been a steward, testified that Smith had not beenbackingup the stewards with respect to the handling of grievances.Although she also testified tothe belief that Smith handled grievances "worse for those who had been for the RetailClerks," she was unable to describe a reasonable basis for such belief. This dissatisfactionwas further evidenced by the fact that, in the beginning of 1962, circulation was startedin the storeof a "petition" which recited : "Those who believethis union[ClothingWorkers] has not did for the employees as they promised, please sign below."Mills testi-fied that she solicited signatures for the "petition" and that two other stewardsindicatedto her that they shared her dissatisfaction with the Clothing Workers. Bailey,who alsoserved asa steward, testified that in January of 1962 she told Ungar,when he asked herwhat the "trouble" was at the store, that "I felt we had a good union, but that it wasjust beingmisrepresented in our store, and I meant Agnes Smith." Ungar testified that"there was some dissatisfaction among the stewards as to the way that she [Smith]handledsome of the problems over there [in the store]." In the middle of January, Ungar metwith it gioup of the employees to discuss the "problems" without Smithbeing present,since"some of the people" and he thought it wiser thatshe not be.18 Although General Counsel has not indicated whether he contends that thisstatementis a violation of Section 8(a) (1), it appears to have beenalleged inthe complaint.How-ever, I do not find it to be violative of the Act since it appears that by thelast phraseand in the circumstanceswhich prompted the statement, the prohibition was intended tobe limited to working time and areas, and reasonably should have been so understood. Itappears fromthe record that Maxam maintained a valid no-solicitationrule and GeneralCounsel indicated during the course of the hearing that it washis positionthat the viola-tion was the failure to state the limitation of workingtime and areaSeeMarshall FieldifCompany,98 NLRB 88,for a discussion of the application of no-solicitation rules toretail stores. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolative of Section 8(a)(1).However, it appears both his statements were allegedin the complaint, although not clearly so. Since I have not found Assistant ManagerSmith's statement to be violative of the Act, it follows that Denzer's approval of hisstatement would not be.As to Denzer's additional comment, I find that, if it be athreat, it is so veiled that it is meaningless.However, I have considered the com-ment in determining whether Denzer had been planning to discharge Spitzer. I amnot persuaded that Denzer did have such a plan in view of the two interviews hehad with Spitzer with respect to garnishment actions against her, shortly before andshortly after the episode in which the comment was made.On both occasions heurged her to straighten out the matter so that it would not be necessary for Maxamto "go to court."On the second occasion he also told her that "at most places theylet people go for that [garnishment] and that he didn't intend to let her go foranything like that" because he knew she needed the job. Spitzer testified that he saidsomething "about many places fired over garnishees" but denied that he said thathe was not discharging her because she needed the job 14 In view of Denzer'sconduct with respect to the garnishments, I do not believe it appropriate to inferfrom the aforementioned comment about needing a Retail Clerk's representative thathe had planned to discharge her at some time in the future when the opportunitypresented itself.Both Fred Miller (an assistant manager and Spitzer's supervisor) and Denzertestified that they observed Spitzer frequently engaged in conversations with otheremployees to the neglect of her work.Miller testified that he had reprimanded herseveral times for doing so and had reported the incidents to Denzer. Spitzer deniedthat he had ever reprimanded her.Although Miller was not a convincing witnesswith respect to certain aspects of his testimony (such as his attempt to explain themeaning of the term "lack of work" as the reason for Spitzer's discharge), neverthe-less, I do credit his testimony as to Spitzer's practice of engaging in conversationsand the reprimands for doing so. I am of the opinion that Denzer's action in dis-charging her (for what would appear, regarded by itself, to be only a trivial matter)was the result of a loss of his temper.He had had, just a short time prior thereto,a heated conversation with another employee, and seeing Spitzer engaged in con-versation instead of working, a practice in which, he was aware, she frequentlyindulged, triggered his loss of temper.This inference is supported by Spitzer'stestimony that she called Denzer later in the day and asked him whether he had"cooled off yet."It does not appear that Spitzer was ever active in the Retail Clerks' organizationalefforts and there is nothing in the record to indicate a reason why the ClothingWorkers would seek her discharge or which would support an inference that Denzerwas discriminatorily motivated in his action.The fact that on several occasionsRetail Clerks' representatives had brief conversations with her in the store does notappear to be of any significance, since it appears that she was only one of manyemployees with whom the Retail Clerks' representatives conversed.The Discharge of SecristDenzer testified that Secrist was discharged by him on December 28, 1961, "forbringing back [for refund] excessive amounts of merchandise without properexplanation."On October 13, the day after Spitzer's discharge, Agnes Smith discussed theSpitzermatter with two stewards, Bailey and Mills.Each testified that Smithstated in the course of Smith's conversation with her that there would be others dis-charged, besides Spitzer, and named Secrist, Horne, and Sally Ballman.Mills testi-fied that Smith also said to her that she, Mills, had better "straighten out those girlsand quiet them down, or else she would fix it so we would be paying union duesbut have no union protection."Bailey testified to a similar statement and also thatSmith indicated that the reason for the prediction was that the three named "werefighting our union and always had, because they were for the Retail Clerks." 15Ofthe three named whom Smith predicted would be discharged, only Secrist wasdischarged.16isAt first, she testified that she could not recall that he made such a statement, butwould not deny that he had ; then she changed her testimony to a categorical denial,Is Although General Counsel has not indicated whether or not he contends that Smith'sstatements were violative of Section 8(b) (1) (A), they clearly relate to allegations in thecomplaint.1e It should be noted that it is alleged that Horne was discriminated against in violationof 8(a) (3) for the failure to promote her in January 1962 and that this was caused by MAXAM DAYTON, INC.409Smith denied she made the statements attributed to her by Mills and Bailey andtestified that she told Mills not to be upset by Spitzer's discharge, that as a stewardshe should realize it was not the first time someone had been fired or the last timesomeone would be fired. I credit the testimony of Mills and Bailey as to Smith'sprediction of the discharge of the three employees named, for, if it had been manu-factured, I do not believe the names of Horne and Ballman would have been in-cluded, particularly the latter.While I do not believe it reasonable to infer fromthe prediction that management planned, or agreed, to discharge the three girlsnamed, or any one of them,17 I believe it reasonable to infer that Smith indicatedthereby that she, or the Clothing Workers, were seeking the discharges of the threenamed, because they had been, or were, engaging in a protected activity.Therefore,I find that Smith's prediction was coercive within the meaning of Section 8 (b) (1)(A) of the Act.I also believe it reasonable to infer that the statement about collecting union dueswithout giving employees representation was provoked by some of the employeesvoicing dissatisfaction with the adequacy of the Clothing Workers' representation.isI am of the opinion that it is coercive for the collective-bargaining agent to threatento withhold its services (which would include the processing of grievances) fromemployees who did not desist from continuing such activity. I find, therefore, thatthe Clothing Workers did, by Smith's statement, violate Section 8 (b) (1) (A) of theAct.Peerless Tool and Engineering Co.,111NLRB 853, 858-859.Although Secrist testified that she was active in securing authorization cards onbehalf of the Retail Clerks in February of 1961, Freeman, who apparently was themost active employee in the Retail Clerks' campaign, credibly testified that she ini-tiated the Retail Clerks' campaign approximately a month later, in "late March of1961."In view of this and my evaluation hereinabove of Secrist's testimony, Ido not credit Secrist's testimony as to her activities on behalf of Retail Clerks.In any event, there is no showing that any of the Respondents had knowledge ofthe activity to which she testified. I do believe, however, that the record supportsa finding, as I indicated in the discussion of the background period, that her sympathyfor the Retail Clerks became known during that union's organizational campaign.Secrist testified to two incidents when Denzer warned her about talking to RetailClerks' representatives without including limitations as to working time or area.The first incident was placed in late September 1961 and the second in Novemberof that year.As to the first incident, she related that she and Horne were calledintoDenzer's office and were so warned.Horne testified to an incident in lateSeptember or early October when she was called into Denzer's office and warnedabout talking to Retail Clerks' representatives.19Horne testified that, besidesDenzer, Martha Sweitzer, a steward, was present. She did not testify to such anincident at that time or any other time when Secrist was also present. I do notfind it reasonable to infer in view of this aspect of Horne's testimony (which Icredit) 20 that there was also another such incident at about the same time whenHome was accompanied by Secrist.Denzer could not recall any incident in whichhe warned both Horne and Secrist in his office. In view of my evaluations of otheraspects of Secrist's testimony and the omission of any reference in Horne's testi-mony of receiving a warning in Denzer's office when Secrist was present, I find thatI cannot credit Secrist's testimony as to what was said by Denzer in warning herabout talking to Retail Clerks' representatives.However, Denzer did testify thathe had seen Secrist talking to a Retail Clerks' representative and had warned herthat she was not to discuss union activities on company time on the floor.Denzer testified that, on December 26, 1961, he was informed that Secrist "hadbrought back a considerable amount of merchandise for refund"; that he did notthe Clothing Workers in violation of Section 8(b) (2)However, It should also be notedthat Ballman, the third employee named, was promoted to the very job which is it allegedHorne should have been given. The alleged Horne discrimination is discussed in furtherdetail hereinbelow.17 The prediction as to Secrist is, however, considered hereinbelow in determining whetherho- discharge was discriminatorily motivated.18 It appears that the dissatisfaction with the Clothing Workers began to manifest itselfwith the employees' reaction to Spitzer's discharge.There is little or no evidence of itsexistence prior thereto.19Horne's testimony as to this incident will be discussed hereinbelow in connection withthe allegation of a violation of Section 8(a)(3) with respect to the terms and conditionsof her employment29 Sweitzer testified that she remembered being called into Denier's office in connectionwith his warning Horne, but could not remember the reason for the warning. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDget a chance to speak to her about it; and that on December 28, he was informedthat she "had brought back another large portion of merchandise, and they[presumably the clerk or clerks handling refunds] wanted to know what to do."He instructed that the refund be granted, but that he wanted the merchandise(which he took into his office).Among the items, he testified, were men's shirts,shoes, doilies, towels, and washcloths.He estimated that there were about 20,different items in all, for which Secrist received a refund of $23. (She received arefund of $33.50 for the items she returned on December 26, but the record doesnot indicate how many items were involved.)Denzer called Secrist into his officeand asked her for an explanation of why she returned certain of the items, but,acording to his testimony, prior thereto he had conferred with the two assistantmanagers and had decided to discharge her.Essentially, the chief factors which might be relied on to prove discriminatorymotivation are Denzer's knowledge that Secrist had been sympathetic to the RetailClerks, that she had been seen in the store conversing with one of its representativeson one or more occasions, that she had been warned not to do so, and Smith'sprediction of her discharge. I am not persuaded that her known adherence to theRetail Clerks in its campaign, which it had apparently abandoned over 6 monthsprior to her discharge, could have furnished the motivation. Since it appears thatshe was only one of many with whom the Retail Clerks' representative were seenconversing in the store,itdoes not seem reasonable to infer that this could havebeen the reason.While Smith appears to have borne some animosity toward Secristbecause of Secrist's aforementioned adherence to the Retail Clerks, I am not of theopinion that the record will support an inference that Denzer discharged Secrist atSmith's request, or that Smith sought her discharge?iAs for Smith's prediction ofSecrist's discharge, approximately 11/2 months prior thereto, I do not believe it anymore reasonable to infer that Denzer had informed her that he planned to dis-charge Secrist sometime in the future or agreed to comply with a request by Smiththat he discharge her than to infer that she had made a lucky guess. (I will notattempt to estimate what the mathematical probability might be that of any threeMaxam employees selected at random one will later be discharged.) In view ofmy finding that no reason appears to exist for either management or the ClothingWorkers to desire Secrist's discharge and my conclusions hereinbelow as to thereason advanced for the discharge, I cannot, because of mathematical probability,infer that the prediction was an informed one rather than merely a chance guesswhich proved accurate.I do not find that the reason Denzer advanced for Secrist's discharge was so in-substantial that it can be considered suspect.He testified, without contradiction,that the amounts of merchandise returned by Secrist on December 26 and 28 werefar in excess of the amount returned by any employee or customer at any one timeduring the period of his employment at Maxam.However, he testified that had themerchandise been returned with the register tapes (evidence of purchase) the re-fund might very well have been made without his attention being called to it. Itappears that normally refunds are made without question when the register tapesare presented with the returned merchandise. I am convinced that his decisionwas predictated on the excessive amount of merchandise returned by Secristwithoutthe presentation of a single register tape in accordance with the normal practice.Denzer testified that had the register tapes been produced with the merchandiseshe would only have been "cautioned on it."Denzer denied that he was motivatedby any suspicion that the merchandise had not in fact been purchased.However,I am of the opinion that the failure by an employee to present the register tapesnormally requested when refunds are sought, coupled with the abnormally largeamount of merchandise returned, constituted a practice which he was not willing tocondone, even though he did not entertain a doubt that Secrist had actually pur-chased the merchandise.Bailey testified that when she was steward she discussedthe Secrist discharge with Denzer, and that, in response to her statement that hehad not been "smart" in the way he handled the discharge, he admitted to her thathe was "mad at the time and he just didn't stop to think."It is evident that the failure to present the tapes for the merchandise returned wasconsidered an important, if not the governing, factor.This is indicated by the factthat Secrist, in order to aid the Clothing Workers' representatives in attempting toa It appears,based upon testimony which I credit, that,at the end of August 1961, whenSecrist was in the hospital,Denzer informed Smith that Secrist had failed to "call in" toexplain her absence and that unless he heard from her she would be discharged.'Smithimmediately went to the hospital and advised Secrist to call Denzer. It does not appearthat Smith would have taken this action if she sought the discharge of Secrist. MAXAM DAYTON, INC.411induce Denzer to change his mind,produceda considerable number of tapes anda check wasmade to determine whether amongthem were tapes which matchedthe returned merchandise.I do not passupon whether the recordwill or will notsupport a finding that the tapesdid not match (as Smithtestified), inasmuch as theissue is what motivated the discharge actionand not whether Denzer should havecondonedthe return of an excessiveamount of merchandise without tapes by alater presentation of the tapes.As indicated, I do not believeitappropriateto findthat the reasonwhich Denzergave for the discharge was a trivial one.This, coupled withmy conclusions aboveas to the lack of existence of a reasonfor discriminatoryaction against Secrist, leadsme tothe furtherconclusionthat the recordwill not sustain an inferencethat thedischarge was discriminatorily motivated.Further,I do not findthat the ClothingWorkers soughtSecrist's discharge,despite Smith's predictionthat it would occur. Iam of the opinionthat itisnot reasonableto infer any more withrespect to theprediction than that it was a threat designed to intimidate the stewards and to subduedissatisfaction among the employeeswiththe representationof the Clothing Workersand with her efforts as business representative.Smith's action in protecting Secrist'sjob when Secrist was in the hospital,the fact that only one of the three predicteddischarges occurred and the fact that there does not appearto be any basisfor Smith'sbelieving that Secrist constituted a threat support this conclusion.Change in Job Assignment of NorrisOn December 30, 1961,Norris was transferred from the men's department to thedomestics department.It is contended by General Counsel that the job to which shewas transferred was more arduous and that the transfer was discriminatorilymotivated.Although the record establishes that the new assignment involved more arduoustasks than those required in her previous assignment,there was no loss of economicbenefits.Norris did not complain about the transfer to either the Clothing Workersor management,but filed the charges herein on February 16, 1962.She testified thatshe did not complain to a steward because she thought it would have been futile todo so.Although she testified that she had signed a card for the Retail Clerks, there isno indication that any of the Respondents had knowledge thereof. She admittedthat she had no basis for believing that they knew of it.The reason advanced forthe discriminatory motivation for the transfer is predicated on her testimony that,in September 1961,she had a brief conversation in the store with a Retail Clerks'representative and on two later occasions(the last in December 1961)she exchanged"hellos" in the store with representatives of that union.Denzer admitted that, onone occasion(in April 1961),he had observed her talking to a representative in thestore, but did not recall any other instance.Norris admitted that on none ofthe occasions to which she testified did she see a supervisor observing her.Asindicated above, Retail Clerks'representatives frequently visited the store and con-versed with or greeted many of the employees.It appears that because of Secrist's discharge it was necessary to place someonein the domestics department and Norris was selected.I find no basis for drawingan inference that her selection was discriminatorily motivated.Nor does thereappear to be any basis for an inference that the transfer was caused or sought bythe Clothing Workers.While the selection of Norris for the job in the domesticsdepartment, in view of her age and slight frame, might have been evidence of poorjudgment,I cannot find that,of itself,also to be evidence of an unfair labor practice.Failure To Promote HorneIt is contended that Maxam failed to promote Horne to the position of "numberone cashier"when the position became available in January 1962 because of heradherence to the Retail Clerks, and that the Clothing Workers caused,or attemptedto cause,this discrimination against her.Denzer credibly testified that he selectedSally Ballman for the job instead of Home because he considered the former betterqualified, and that he understood that, according to the union contract,managementcould select among those of equal seniority whichever employee was deemed betterqualified.The record discloses that he consistently indicated to the stewards, as hisreason for selecting Ballman,that he considered her better qualified than Horne.Horne testified that although Ballman and Horne had the same amount of seniority,some understanding had been arrived at between the Clothing Workers and Boleman,than manager,that employees with equal seniority would be listed alphabetically,but that if an employee refused the job to which she became entitled because of 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDher position on the list, she would go to the end thereof. It further appears fromHorne's testimony that, while Boleman was still manager, Ballman was offered andrefused the job.Horne also testified that, although Ballman had been hired thesame day she had, Ballman worked for 11/2 days in the tile department (presumablynot Maxam-owned) during the time Boleman was manager.It has not been demonstrated that Denzer, in making the selection for the job, wasaware that Horne was entitled to seniority and disregarded the fact.22From thetestimony of the stewards who discussed Horne's grievance with Denzer it doesnot appear that in their discussions with him there was any reference made to eitherof the reasons which Horne testified entitled her to seniority.The testimony as tohis discussions with the stewards indicates that the position he took with them wasconsistent with an assumption on his part that Horne and Ballman had equal seniority.As I have indicated, Denzer credibly testified that he considered Ballman betterqualified. It appears that both Horne and Ballman had been known as Retail Clerks'adherents and that both were in the group of three who Smith predicted wouldbe discharged.Under all the above-mentioned circumstances, I do not believe itreasonable to infer that Ballman's selection over Horne was discriminatorilymotivated.Horne testified that around the end of September 1961, Denzer warned herabout talking to a Retail Clerks' representative "in the store." 23As I have previouslypointed out, Retail Clerks' representatives were frequently seen talking to employeesin the store and I do not consider this warning of sufficient significance to discreditDenzer's testimony as to his reason for selecting Ballman.In view of the above finding, it follows that the Clothing Workers did not causethe selection of Ballman in preference to Horne.The record will not support aninference that the Clothing Workers attempted to cause such a selection.Change in Mills' DutiesGeneral Counsel contends that early in January 1962, Mills' job was made morearduous because of her militancy as a steward with respect to the grievances arisingout of the discharge of Spitzer and Secrist and that the Clothing Workers causedthe discrimination.Prior to the above-mentioned date, another employee, as well as Mills, hadbeen assigned to the counter at which a popcorn machine was stationed.Millstestified that she and the other employee rotated working in another area when theywere not both needed at their primary assignment.Denzer credibly testified thatearly in January, because of their seasonal decrease in business and resultant layoffs,only one employee was assigned to the popcorn counter.The question then ariseswhether the retention of Mills at the popcoin counter, instead of the other em-ployees,was discriminatorilymotivated.Absent any showing that the otheremployee at the counter was assigned to another job rather than laid off, or, ifassigned, that her assignment was to a less arduous job, I have no basis for inferringthat the retention of Mills at the popcorn counter was an action which could havebeen discriminatorily motivated.24 It would follow, therefore, that, although thereis testimony which would indicate that Smith had some animosity toward Millsbecause of Mills' dissatisfaction with her and the Clothing Workers' representation,no purpose would be served in attempting to draw some inference therefrom as toMills' retention at the popcorn counter.The Alleged Constructive Discharge of Freeman 25As has been previously indicated, Freeman was very active on behalf of theRetail Clerks in late March and early April of 1961, and this was known to theRespondents.22 As has been previously indicated, for most of the period that Bolemanwas managerafter the union contract was given effect Denzer was not working in Dayton211 do not find this warning to be violative of Section 8(a) (1) of the Act since it appearsto have been consistent with a valid no-solicitation rule maintained by Maxam. The warn-ing was clearly related to an incident immediately preceding it in which she had beenadmonished by an assistant manager for talking to the representative on the selling floor.See footnote 13.24 In May 1962, at her request, Mills was assigned to another job on the day shift andthereafter, again at her request, to another job on the night shift.GeneralCounselconceded during the course of the hearing that no remedy was sought with respect to Mills'job assignment.22 Freeman'semployment terminated on January 31, 1962. MAXAM DAYTON, INC.413Freeman was on leave from her job from August 1,1961, to January 4, 1962.Boleman granted her a 30-day leave starting August 1.About September 1, Denzergranted her additional leave for approximately 6 weeks and,then, around the middleof October,she requested,and Denzer granted her,further leave untilMay 1962.On January 2, 1962, she called Denzer and told him that she wanted to come backto work, and he informed her that she could come back on January 4, 1962. Free-man testified that about that time employees were being laid off.Denzer testifiedthat,due to seasonal decrease in business after the holidays,there were layoffs aboutthat time.On the day she returned to work,according to her testimony,Denzer called herinto his office and informed her "that he had already warned Eva Secrist and LoisHorne that if they were caught talking to anybody from Retail Union, out the doorthey went"and that he added, "now,I am telling you " She further testified thatshe assured him that she had not, and would not, cause the Clothing Workers "anytrouble," and that she "had not talked to anyone from Retail since the ACWA camein "Although Denzer testified that he had never warned an employee about talkingto the Retail Clerks without indicating the limitations of working area and time,Freeman denied that the limitations were mentioned on that occasion.Since Free-man appeared to be a credible witness, and Denzer did not testify as to this particularincident,I credit her testimony and find that Denzer neglected to include the limita-tions on that occasion.Therefore,I find that his warning to Freeman was violativeof Section 8 (a) (1) of the Act.On January 23, Freeman called Denzer and informed him that she could notcome to work because her father-in-law was ill.She testified that he assured her"that's all right" and did not ask her if she "would be in the next day or anything."The next day she did not report to work and tried to reach Denzer by telephone.According to her testimony,when she did talk to him, she inquired if he had receivedword that she had called earlier,and that he said that he had not,but assumed thatshe was absent for the same reason she had given for her absence of the previousday; and that she could "take the whole week off," but would she "please come inMonday for inventory."She did report to work on Monday(January 29).Towardthe end of the day, she testified she asked Denzer if she could leave early and couldhave the next 4 days off and that he agreed to her leaving early, arranged for her toget her paycheck,and told her to call him the next day to see if the 4-day leavecould "be worked out." She tried to reach him by telephone on January 30, as hehad instructed,but he was not in the store and the following day, January 31, shecalled and talked to himAt that time he told that he would need her in the storethe following day.To continue with her testimony,she told Denzer that she had notheard when her father-in-law would be going into the hospital and asked if she couldcall him that evening.Denzer agreed.Following is a verbatim account of hertestimony:I called Mr. Denzer that evening and I told him that I would not be able tocome in the next day, and they could not get Dick's father into the hospital,And I said, "I just cannot turn my back on him." I said, "The man is 80years old."Mr. Denier said, "Yes, I know how that is,but some matters have come upand I have to have you in here tomorrow."And he said,"Iwill have to getsomebody in your place "And I said,"Well, you don't leave me much choice then but to quit."He said, "Well, I will have to call a night girl or a day girl that is laid off in."And he told me that any time I could go back to work, if I wanted to go back,that I should have them call him and he could give them a recommendation.I thanked Mr Denzer and hung up.Denzer testified that he did not replace Freeman immediately;that since NormaHoward,because of seniority,was entitled to come to work, he took her back,rather than call in someone on layoff status to work a few days and be laid off again.He testified,"I covered the store as best I could" until Howard came to workapproximately a week later.General Counsel contends that Denzer planned to force Freeman to quit heremployment and argues that, if he managed without a replacement for her untilHoward reported for work,he could have given Freeman the leave she requested,instead of forcing her to resign.General Counsel asserts that Denzer'sconductconstituted a constructive discharge of Freeman.Itappears that Freeman did nothing to oppose the Clothing Workers after itbecame the bargaining representative of the Maxam employees.Considering theconcessions and courtesies that Denzer extended to her,I am not persuaded that itis appropriate to infer that he "planned"to get rid of her. In mid-October 1961, he 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDgranted her a leave of absence of over 5 months, despite the fact that the unioncontract provided for a maximum of only 90 days, and this,after she had alreadybeen on leave for approximately 21/a months.Then,when she asked permissionto return to work before her leave expired,she was allowed to do so, although it wason January 4, 1962,at a time when the store was laying off people due to the post-holiday slack season.From January 23 to January 31, she worked only part of 1day, and during that period Denzer was very cooperative in excusing her absences,permitting her to leave early on the one day she worked, and in obtaining her pay-check for her.On the morning of January 31,when he informed her that he would need her thenext day, he agreed to wait until that evening for word whether she could come towork.Even that evening when she reported that her father-in-law could not as yetget into the hospital, he did not discharge her, but gave her the choice of reportingto work or being replaced.(He did not ask her,and I do not pass upon,whetherthere were any measures she could have taken to enable her to work the next day.)In view of the above-outlined circumstances, I find it more reasonable to infer thatshe had exhausted Denzer's managerial patience rather than to infer that he seizedupon the opportunity as a pretext for forcing her to quit.Neither do I find it reasonable to infer that the Clothing Workers caused him to takethe action he did, or sought Freeman's dischargeSmith testified,credibly and with-out contradiction,that Denzer consulted her with respect to Freeman's request forleave to take care of her father-in-law and that she advised Denzer that Freeman wasentitled to the leave for the reason given.This conduct on the part of Smith isinconsistent with the existence of a conspiracy between Denzer and Smith to forceFreeman to quit.Denzer's disregard of the position taken by Smith that Freemanwas entitled to the leave which she requested may have constituted a violation of theunion contract,but is not, of itself, evidence of an unfair labor practice.Bailey'sDemotionOn February 20, 1962, Bailey was demoted from the position of "head cashier"to that of "sales clerk"without,however, any reduction in her rate of pay. It appearsthat the latter position involves more arduous duties.Denzer testified as follows:During the time at which there was much controversy over Eva Secrist andEdna Spitzer,Mrs. Bailey and I had many discussions about whether or notwhat I did was right or wrong.She was afforded at all times,in her position,access to the office,and althoughI don't expect a union member to be sympathetic with management,facts arefacts, and management,if he defends his rights,he feels he has done somethingproperly, he doesn't like to be constantly explaining it, and it was very easyto see that she didn't feel I was right.Bailey testified,without contradiction,that, early in February 1962, Denzer toldher that because of her position in the store,she would have to make up her mindwhether she was "going to be for him" or"for the girls."She answered that she"would have to think about it."On February 14, 1962, Bailey filed with the Board a charge against Local 802and Smith and a charge against Maxam. The "basis"of the latter charge was asfollows: "Maxams and Agent Agnes Smith Local 802 of Amalgamated ClothingWorkers of America ignored seniority rights and better working conditions." Shortlythereafter,Denzer called her into the office and asked what she "meant by seniorityrights."She testified that she referred to the Horne grievance (that Horne hadseniority)and that he stated his reasons for thinking Horne was not qualified for thejob to which Baliman had been promoted instead of Horne.General Counsel has not indicated whether he contends Denzer's inquiry about thecharge is violative of Section 8(a)(1).However,there is an allegation in the com-plaint referring to this incident.Considering the ambiguity of the above-quotedbasis for the charge, I find that Denzer had good reason for seeking an explana-tion in order to understand what was "meant"by the charge.He made no coercivestatement in his questioning of Bailey and,therefore,I do not find that his interroga-tion of her, under the circumstances,was violative of Section 8(a)(1).Bailey testified that on January 20, 1962, she related to Ungar that she hadheard a rumor that Denzer was going to demote her and that he suggested thatDenzer might be more lenient if she were to withdraw the charge she had filed.She mailed the withdrawal to the Board and then met Denzer and informed him ofher action.She testified that he said that it "didn't make any difference,"that hestill could not"trust"her, that she had "hurt"Maxam by filing a charge against it, MAXAM DAYTON, INC.415and that she was assigned to the "floor." Later in the day she informed Ungar ofwhat Denier had said and told Ungar that she "was thinking about quitting," butthat he urged her "to hold on for a little while longer."It is evident that Bailey's demotion was precipitated by filing the charge againstMaxam.Maxam's defense is that as head cashier she had a key to the office in whichsome employe erecords were kept and, therefore, she was a "confidential" employeewhom Maxam was justified in demoting.26 It appears that the "key to the office"reason has no validity, for she had been head cashier and steward for a considerabletime prior to the decision to demote her without any concern on the part of manage-ment about a conflict between her stewardship and the so-called "confidential" natureof her position 27It is evident that her demotion was in retaliation for having filed a charge againstMaxam. This is clearly a violation of Section 8(a) (4) and (1) of the Act. Althoughithas been alleged that it was also a violation of Section 8 (a) (3) of the Act, I donot pass upon this issue, since, even if it were to be found, it would not add anythingto the remedy which I shall recommend.I do not find it reasonable to infer that the Clothing Workers sought her demotion.On the contrary, it appears from her testimony that Ungar was trying to be of aidto her in her difficulty with Denzer. Smith credibly testified that she attempted topersuade Denier to restore Bailey's job to her and that he refused, giving the reason"that if she [Bailey] didn't think any more of the company than to file charges againstthem, that he didn't feel like, as part of management, she should have the privilege ofusing the front office." 28Alleged Discrimination in Representation by Clothing WorkersIn essence, General Counsel contends that the Clothing Workers discriminatedagainst certain of the Charging Parties in its representation of them because of theirprotected activities.As proof of this contention General Counsel relies on testimonywith respect to the statements and conduct of Smith and Ungar, particularly of theformer.It is evident that the stewards exerted considerable effort in attempting to haveSpitzer and Secrist restored to their jobs.As a matter of fact, it is contended thatRespondents discriminated against Mills and Bailey because of the vigor of theirefforts 29The gist of General Counsel's argument is that Smith and Ungar exhibitedtoo little vigor in a deliberate effort to avoid the successful processing of the griev-ances, particularly the Spitzer and Secrist grievances.In finding that the discharges of Spitzer and Secrist were not discriminatorilymotivated, I have not, of course, passed upon the question of whether there was"just cause" for the discharges within the meaning of article XIII of the ClothingWorkers' contract with Maxam. The contract provides for the following timetable"The Union shall present all complaints of discharge" within 5 days after the dischargeand, if not settled by mutual consent within 10 working days thereafter, "upon theexpiration" of the aforesaid 10-day period, written notice must be given by theparty wishing to submit the matter to arbitration.Smith's testimony as to her actions with respect to Spitzer's discharge may besummarized as follows: Spitzer called and told her that she had just been fired forgossiping and not staying in her department; she told Spitzer she would come out tothe store and that same day she went to see Denzer who told her that he did notwant to discuss the matter, that "he wasn't going to take her [Spitzer] back"; shethen told Sweitzer (identified above as a steward) of her conversation with Denierand suggested that she get a written grievance and "we would start over again fromthere"; she had to go out of town for several days and upon her return she went tothe store and again talked to Denzer who said he had not changed his mind; shethen talked to Sweitzer and asker her if Spitzer had filed a written grievance andwas informed that Sweitzer had not as yet received it; she then turned the matterover to Ungar.29 The employee records were file cards with name of employee,telephone number, andrecord of any disciplinary action taken against the employee27Respondents stated, in the course of the hearing,that they do not contend that ashead cashier she was a supervisor within the meaning of the Act and the facts disclosedin the record as to the nature of her job do not indicate that she was a supervisor.29This statementby Denzer supports the above conclusion that the demotion was moti-vated by Bailey's filing of a charge29 This subject was considered hereinabove in the sections titled, "ChangeinMills'Duties"and "Bailey's Demotion " 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDSweitzer's testimony as to Smith'sactionswith respect to Spitzer'sdischarge,although not consistent with Smith's testimony does not contradict it.Sweitzer didtestified to a conversation with Smith in which Smith said to her that "she wouldhave to take it to higher channels, that she had done all she could do." She alsotestified that Spitzer did not file a grievance until "later on when five or six of themfiled them all together." She further testified it was not the practice at the time toprocess only written grievances.Denzer testified that Smith took up Spitzer's griev-ance with him and asked him to take Spitzer back and that he refused, but he did notrecall whether she did it more than one time.From the above I conclude that it does not appear reasonable to infer that Smithwas withholding representation from Spitzer in the presentation of her grievance.Following are excerpts from the record cited by General Counsel in his brief whichwere considered in determining whether the above conclusion may not be valid:(a) Spitzer testified that about a month after her discharge she asked Smith about hergrievance and that Smith told her that she (Smith) had turned the matter over toUngar and added "after all, you were pretty strong for the Retail Clerks, weren'tyou?"Although Smith was not questioned about this particular conversation, shedid deny that she ever said that employees who had worked for the Retail Clerkswould not get "union protection" or "words to that effect."However, I creditSpitzer's testimony as to the above statement by Smith; (b) Sweitzer testified, withoutcontradiction, that Smith told the stewards that "once she had taken a grievance overitwas out of our hands and we wasn't to doubt her word, whatever she did wasokay"; (c) Bailey testified that the day after Spitzer's discharge, Smith told herthat Denzer was "within his rights in firing her"; and (d) Smith's prediction, herein-above discussed in the section of this report titled "The Discharge of Secrist," thatSecrist,Horne, and Ballman would also be discharged.General Counsel contendsthat it is appropriate to infer from these excerpts, in light of the entire record,that Smith had an animosity toward adherents of the Retail Clerks and that therewas "a close working arrangement between top management and top union officials"presumably to discriminate against Spitzer, Secrist, and the other Charging Parties.It appears that Smith was arrogant and dictatorial in her handling of the stewardswhich caused a resentment in them toward her and which was a not inconsiderablepart of the basis for the dissatisfaction among the employees with the ClothingWorkers.However, I am not of the opinion that Smith's undiplomatic handling ofthe stewards and the fact that she expressed the belief that Spitzer's discharge wasfor just cause are a basis for concluding that there was a "working arrangement"of the nature asserted by General Counsel. In reaching this conclusion I have givenfull consideration to the other findings I have made herein both with respect to thebackground period and the period subsequent thereto.Smith's testimony as to her actions with respect to the Secrist grievance may besummarized as follows: She was informed of it while in Tiffin, Ohio, by Denzerand Sweitzer on the day it occurred (December 28, 1961) ; Smith told Sweitzer shewould return a day earlier than she had planned in order to take it up with manage-ment; Sweitzer told her Secrist had the tapes for the returned merchandise andwanted them checked; she told Sweitzer to get the tapes and meet her in the storethe next day; she went into Denzer's office with two stewards and talked to Denzerwho informed them that he would not take Secrist back; nevertheless, she proceededto check the tapes, which she did alone because Denzer insisted the stewards returnto work; there were about 100 tapes and 40 items of merchandise; she spent 2 to 3hours checking, but was unable to find a tape for any of the items; she returnedthe tapes to Sweitzer and told her to have Secrist file a written grievance: whenSecrist called her she told Secrist that the tapes did not match and they discussedthe reasons why Secrist had returned so much merchandise; she told Secrist to keepin touch with Sweitzer because she (Smith) would be in Tiffin, Ohio, much of thetime; on January 2 she again talked to Denzer and asked to take Secrist back, buthe refused; she then told Sweitzer of Denzer's refusal and that she would turn overthe matter to Ungar, which she did.Sweitzer's testimony may be summarized as follows- Secrist informed her of her(Secrist's)discharge on the day it occurred; Sweitzer immediately talked toDenzer about it; Denzer showed her the merchandise which he said Secristhad returned and stated that "he just couldn't put up with something likethat";when she asked Denzer if Secrist had tapes for the merchandise, he saidthat he did not know; she then called Smith who informed her that she bad alreadyheard of the matter, that Secrist "had already drew union compensation from beingoff sick, and for me not to put up too much of a fight because she was in favor MAXAM DAYTON, INC.417of the Retail Clerks," and that the stewards"might as well get used to it, that therewere going to be three or four more to go when the opportunity time came andnamed Spitzer and Horne";30Smith told her to get the tapes from Secrist; thatabout a week later she checked with Smith who told her that she(Smith)"had doneall she could do" and "would have to take it to higher channels."There is no contradiction in the testimony of Smith and Sweitzer as to what occurredin the period immediately following Secrist'sdischarge except with respect to thestatement which Sweitzer testified that Smith made "not to put up too much of a fight."Smith denied making such a statement.I credit Smith's denial.Sweitzer's testimonywas vague and disconnected with respect to what occurred during this period,particularly as to what conversations she had with Smith and when they occurred.Furthermore,the statement was inconsistent with the instruction she did give Sweitzerto get the tapes, her action in hurrying back to Dayton to handle the grievance, andthe amount of time she spent thereon.General Counsel argues,in effect, that Smith'sactions on Secrist'sbehalf wereonly token efforts and predicates this on the following cited factors:(a) an asser-tion that Denzer testified Smith"agreedwith him that Secrist'sdischargewasjustified."It does not appear that the testimony upon which General Counsel basedhis assertion can reasonably be construed as indicating that Smith had so "agreed."Denzer's testimony is as follows:Q. Now,in addition to taking this matter up with Mrs Smith,a number ofother stewards were coming in and raising the question,is that correct?A. Yes, sir.Q.Will you tell us why you decided not to take the matter up with thestewards?A. The situation,or the incident of my dismissing Mrs Secristhad beenhashed over and hashed over and hashed over with the people.I had shownMrs. Smith, I had shown Mrs. Bethel,I had heard all through the store that,"He has no right to do that.He has no right to do that."There comes a time as a manager that you have your rights, and I felt Iwas justified,Iwas willing to defend myself, I showed it to the representation,they have a union representative.I showed it to her, and I was finished with it.From the context in which this testimony was givenitappears that by the word"showing" he was referring to the opportunity of comparing the tapes with thereturnedmerchandise.(b)The fact that Denzer notified Smith of his discharge of Secrist,as he didwith respect to Freeman'sdecision to quit.I do not believe it reasonable to drawany inference therefrom that a "conspiracy"existed between the two to discriminateagainst Secrist or Freeman.31 It is not,I believe, unusual for such notification tobe given by an employer to the bargaining representative of its employees.(c)The fact that Denzer sent out the two stewards when Smith checked the tapes.Itwas credibly explained, according to Smith's testimony,that Denzer wanted themto return to work.(d)That Denier refused to show the tapes later to the stewards and discuss thematter further with them. It does not appear that Denzer retained the tapes afterthey were examined by Smith,32 and, in any event, I believe the above-quoted testi-mony of Denzer to be a credible explanation for his refusal.(e)General Counsel's assertion that Smith and Denzer had "settled" the case.This assertion is based on certain testimony of Secrist and Sweitzer to which GeneralCounsel made reference.An examination of that testimony affords no basis forsuch an assertion.On the contrary, it indicates that the matter was not"settled," butwas to be referred by Smith to "higher channels."(f)Secrist's testimony that Smith told her she was going to take her grievanceup with Ungar and then later called her and said, "I told you at some time or anotheryou would need my help,and I refuse to do anythingYour register tapes are withMarty(Sweitzer]."Although Smith was not questioned with respect to this aspectof Secrist's testimony and, therefore,there is no categorical denial thereof, Ungartestified that he received a call from Smith with regard to the Secrist discharge80 Spitzer had been discharged 11/2 months prior thereto and Horne never was discharged.u He notified 'Smith as to Freeman's decision to quit when he refused to give her the leaveto which Smith had told Denier Freeman was entitled22 Smith testified she gave the tapes to Sweitzer at the time she asked her to get a writtengrievance from Secrist. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARD"about the 2nd or 3rd of January."As indicated above, Smith testified that shegave the tapes to Sweitzer at the time she asked Sweitzer to get a written grievancefrom Secrist.This is not denied by Sweitzer. In view of the fact that the actiontaken by Smith contradicts the statement to which Secrist testified Smith made, thatSmith denied generally making somewhat similar statements, and my above-explained reluctance to rely upon Secrist's testimony, I do not find that Smith didmake such a statement. In any event, even if the statement had been made, therecord indicates that it did not reflect the facts.The Secrist grievance was not droppedat that time by the Clothing Workers.Ungar testified that during the period from January 2 to January 15, he receivedabout 50 long-distance telephone calls 33 from Dayton concerning the Spitzer andSecrist grievances and other problems at the Maxam Store.According to histestimony, he realized that the Clothing Workers had a "problem" at the Maxamstore and the "people" wanted to talk to him directly.Therefore, he told Sweitzerto arrange a meeting for him with the stewards and "any of the aggrieved peoplein the store who felt that their problems weren't being handled to their satisfaction."The meeting was held on January 16, 1962, in Dayton. Besides the stewards andofficers of Local 802, Secrist, Spitzer, and Lambert were present. Smith deliberatelywas not notified of the meeting, since she was out of town and "some of thepeople" and he thought it would be wiser not to have her present.At this meeting there was a discussion of the dissatisfaction of the stewards withthe "way that she [Smith] handled some of the problems" and of the grievances ofLambert, Spitzer, and Secrist, particularly of the latter two since it was concededthat Lambert was not discharged but "quit."Ungar recommended that Maxambe asked to arbitrate the Secrist and Spitzer grievances.As a result of this discussionitwas decided to bring the matters to a general meeting of the employees which washeld the next day (January 17, 1962).The January 17 meeting was attended by employees of a number estimated byvarious witnesses from approximately 30 to 60. It was voted that Maxam berequested to arbitrate the Spitzer and Secrist grievances.To buttress the request,Ungar suggested that the stewards be given the power to call a strike if arbitrationwere refused, but the vote was against his suggestion.34The next morning, January 18, 1962, Ungar attempted, without success, to per-suade Denzer to reconsider his position.A day or two later, Ungar talked to New-ton Lane, general counsel of Maxam, who said he would check into the matter ofthe two grievances and, when Ungar called Lane later, Lane told him, "We canbeat this case in any court in the land."Ungar testified that he requested arbitration,but it was refused, and that he did nothing further with respect to the two grievances.It appears from the record that Ungar reported the reason for the refusal was thatthe request was not timely made.I am not convinced that it is reasonable to conclude that a conspiracy existed be-tween Maxam and Respondents to discriminate against any of the Charging Partiesherein or that the Clothing Workers discriminated against any of the Charging Partiesherein in the processing of their grievances.While it might be said that Smith was inept and Ungar negligent in the servicingof the Maxam employees, I cannot conclude therefrom that unfair labor practiceswere committed. The Act protects employees from discrimination by their bargaining-representative, but does not guarantee the quality of the representation they receive.I do not find that in the handling of the Spitzer and Secrist grievances the ClothingWorkers were deliberately withholding representation and only giving lip service totheir obligations as bargaining representative.Iam not persuaded that, becauseSmith and Ungar indicated that they did not believe Spitzer and Secrist had good'cases, they only pretended to attempt to obtain reinstatement for Spitzer and Secrist.The bases for their discharges were not of such an insubstantial nature as to preclude-a good-faith belief that they were for "just cause."Neither am I persuaded that thefailure to make a timely request for arbitration was a deliberate attempt to withholdfair representation, rather than either negligence or a good-faith belief that the caseswere not of sufficient merit to warrant arbitration proceedings.I am of the opinion that Smith and Ungar did attempt to get favorable settlementsfor Spitzer and Secrist and that by intervening Smith did not prevent, or, attempt toprevent, the stewards from trying to obtain favorable settlements.As a matter offact, it appears that Smith's intervention in the matters did not deter the stewards from81 Central States'office is in Detroit,Michigan84Freeman was the proponent of the motion not to delegate such power to the stewards.. DIAXAM DAYTON, INC.419exerting considerable effort in attempting to persuade Denzer to reinstate Spitzerand Secrist.Interrogation re Filing of ChargesIn addition to Denzer's interrogation of Bailey considered heremabove in thesection of this report titled "Bailey's Demotion," Horne and Norris testified to hisinterrogation of them with respect to filing of charges with the Board.On February 9, 1962, Home, Mills, Secrist, and Spitzer went to the Board'sRegional Office in Cincinnati, Ohio.On that occasion only the latter two filedcharges' with the Board.On the following day Denzer called Horne into his office.Following are excerpts from her testimony:So I went back to the office.Mr. Miller was at the office, and Mr. Denzer.And Mr. Denzer asked me to come in. When I went in, he said to me, he said,"Lois, where was you yesterday?"I said, "It was on personal business. I notified you that I would not be here."And he says, "What kind of business?"I said, "That don't concern you."And he said, "If you went to the Relations Board, that does concern me."He said, "If you are lying, I can fire you for lying."And I looked at him and I said, "Would you fire me if I did go to the RelationsBoard?"And he said, "No, I wouldn't."He asked me why I went to the Board and I said that I wasn't satisfied withthe way things had gone, and that seniority didn't seem to count with him.It appears that Denzer had information of the excursion to the Board office, in viewof Bailey's uncontradicted testimony of a conversation she had with Denzer onFebruary 10, 1962, in the course of which he stated that he had heard Secrist hadfiled charges and that "he wondered how Pearl [Mills] was felling after her little tripto the Labor Board."It does not appear that Denzer had any reason which would justify his interroga-tion of Horne as to whether she had visited the Board office and as to her purpose ingoing there. I am of the opinion that the action of these employees, in consulting theBoard, was a protected activity and that his interrogation of Horne with respectthereto constituted interference, restraint, and coercion within themeaning ofSection 8 (a) (1) ofthe Act.On February 16, 1962, Norris filed a charge with the Board against Maxam. The"basis" of the charge was as follows:I have seen discrimination shown by the above employer in regards to seniorityand capability of work through the Union Local 802 of the Amalgamated Cloth-ingWorkers of America, AFL-CIO, and the Agent, Agnes Smith.Her testimony as to Denzer's interrogation of her on February 20, 1962, is asfollows:He said, "What are you filing charges on? Are you filing them in sympathywith Lois Horne, or for yourself?"And I said, "I am not filing in sympathy with Lois Horne," but I said, "Thereis a lot of things I don't think goes on right."Q. Do you recall anything further of that conversation, Mrs. Norris?A. I told him about being in the men's all that time and being transferred.I said, "I never was late, and I always worked steady."Q.Was that all?A. That is allI can recall.Denzer's testimony regarding the incident is not inconsistent with that of Norrisexcept for a minor variation 35 He testified credibly that he had no knowledge of anycomplaint by Norris with respect to management's actions regarding her and, con-sidering the ambiguity of the "basis" of her charge, it is reasonable to infer that he wasin considerable doubt as to its meaning.Here (as in the questioning of Bailey withregard to the charge she filed) Denzer had good reason for seeking an explanationof what was meant by the charge.He made no coercive statement in his questioningof Norris, and, therefore, I do not find that his interrogation of her, under the cir-cumstances, was violative of Section 8(a) (1).35He deniedthat he made thereference to Horne712-548-64-v of 142--28 420DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forthin sectionIII, above, which I have foundto be violative of the Act, occurringin connectionwith the operations describedin section I, above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.V. THE REMEDYHaving found that the Respondents have interfered with, restrained, and coercedemployees in the exercise of rights guaranteed by Section 7 of the Act, it will berecommended that the Respondents cease and desist therefrom and take certainaction to effectuate the policies of the Act.Having found that Maxam violated Section 8(a)(1) and (4) of the Act bydemoting Winifred Ann Bailey from the position of "head cashier" to that of "salesclerk," I shall recommend that she be restored to her former, or a substantiallyequivalent, position without prejudice to her seniority or other rights and privileges.Since she did not suffer any financial loss by reason of the discrimination againsther, it does not appear that any further remedy is required to redress the discrimina-tion against her.Among the remedies requested by General Counsel is that Maxam "be requiredto cease recognizing Respondent Joint Board [Central States] and Respondent Local[802] until they or either of them are certified by the Board as the exclusive repre-sentative of its employees."Although I have found that said Respondents haveviolated Section 8 (b) (1) (A) of the Act, I do not believe that the remedy requestedis necessary to effectuate the policies of the Act. I do not consider that the conductof said Respondents during the background period and which I have found to beviolative of the Act was of such a nature that it might be inferred that either saidRespondents should not have been, or should not continue to be, recognized as thebargaining representative ofMaxam's employees.The argument which GeneralCounsel offered in support of his request assumes certain findings which I have notdetermined to be appropriate.36Since it has not been found that Maxam engaged in conduct violative of Section8(a) (3) with respect to any of the Charging Parties, I shall recommend that the-complaint be dismissed with respect to all allegations therein of a violation of saidsectionof the Act 37Since I have found that Respondent Central States, Respondent Local 802, andRespondent Agnes Smith have not violated Section 8(b)(2) of the Act, I shallrecommend that the complaint be dismissed with respect to all allegations thereinof a violation of said section of the Act.Since I find that General Counsel has not sustained the burden of proof as to allallegations of a violation of Section 8(a)(1) of the Act and as to all allegations ofa violation of Section 8(b) (1) (A) of the Act except those which were hereinabovefound to have been sustained, I shall recommend that the complaint be dismissedas to all of said allegations other than said exceptions.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.By demoting Bailey from the position of "head cashier" to that of "sales.clerk," because she filed a charge with the Board against it, Maxam violated Section8(a)(1) and (4) of the Act.2.By Denzer's statement to Freeman that she would be discharged it caught talk-ing to a Retail Clerks' representative without any indication that the warning waslimited to any place or time, and by Denzer's interrogation of Horne with respectto her visit to the Board's Regional Office in Cincinnati, Maxam engaged in conduct3'Although the record does indicate the existence among the employeesof dissatisfactionwith the representation afforded by said Respondents, the remedy for such dissatisfactionisavailable to them by the process of seeking decertification of the Clothing Workersthrough a petition to the Board which would test the sentiment of the majority of the unit.The dissatisfaction cannot be considered in this proceeding except asa circumstance indetermining the issues with respect to the alleged discriminations.87As above indicated, I did not consider it necessary to pass uponthis issuewith respectto Bailey.Therefore, I will make no recommendation with respect tothe allegation of a-violation of Section 8(a) (3) by the demotion of Bailey. DOW JONES & COMPANY, INC.421constituting interference, restraint, and coercion within the meaning of Section8 (a) ( 1) of the Act.3.Respondents Central States, Local 802, and Agnes Smith violated Section8 (b) (1) (A) of the Act by the following conduct which constitutes restraint andcoercion within the meaning of said section:(a)By Smith's statements to Mills and Bailey predicting the discharge of Secrist,Horne, and Ballman, it was threatened that said Respondents would cause the dis-charge of employees who engaged in any protected activity which might be consideredby said Respondents to be contrary to the interests of the Clothing Workers.(b)By Smith's statements to Mills and Bailey that if the employees did not"quiet down" they would be paying dues without getting union protection, it wasthreatened that said Respondents would withhold fair representation from anyemployees in the bargaining unit who engaged in an activity which said Respondentsmight consider contrary to the interests of the Clothing Workers.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section,2(6) and (7) of the Act.5.Maxam did not commit any violation of Section 8(a) (3) of the Act as alleged inthe complaint386.There was no violation of Section 8(b) (2) of the Act, as alleged in the com-plaint, by Central States, Local 802, or Agnes Smith.7.None of the Respondents committed any of the violations of Section 8 (a)( 1)or Section 8 (b) (1) (A) of the Act alleged in the complaint other than those foundhereinabove in paragraphs 1, 2, and 3 of these conclusions of law.[RecommendedOrder omittedfrom publication.]"This does not include a finding with respect to its conductin demotingBailey.Asindicated above, I found it unnecessary to pass upon this allegation of a violation of saidsection as to Bailey.Dow Jones & Company, Inc.andAmerican Newspaper Guild,Local3,AFL-CIOandThe Independent Association of Pub-lishers Employees,Inc., Petitioners.Cases Nos. 1-RC-6855 and1-RC-692.April 30, 1963DECISION, ORDER, AND DIRECTION OF ELECTIONUpon petitions l duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Thomas M. Harvey, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.2Upon the entire record in these cases the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.i The Petitioner in Case No. 1-RC-6855, American Newspaper Guild, Local 3, AFL-CIO,herein referred to as the NY Guild, and the Petitioner in Case No. 1-RC-6922, TheIndependent Association of Publishers Employees, Inc., herein referred to as IAPE, inter-vened with respect to each other's petitions on the basis of a contract or a card showing;in addition, 'Springfield Typographical Union Local No. 2116, International TypographicalUnion, AFL-CIO, herein referred to as the Springfield ITU, and the Chicago NewspaperGuild, herein referred to as the Chicago Guild, intervened on the basis of a contractinterest, but neither of these latter unions seeks to participate in an election.The petitionin Case No. 1-RC-6922 was filed after the hearing began, but the cases were consolidatedwithout objection by any of the parties.2 The requests of the Employer and IAPE for oral argument are hereby denied as therecord, including the exceptions and briefs, adequately sets forth the issues and the posi-tions of the parties.142 NLRB No. 44.